May 12, 2015

                                         IN       THE


                          COURT    OF    CRIMINAL             APPEALS


MICHAEL DAVID WILLIAMS                        §

V-                                            §                                     PD    #   0202-15

THE STATE OF TEXAS                            §



                        FROM    APPEAL    #       07-14-00128-CR                   COURT OF CRIMINAL APPEALS

                        FROM    CAUSE     #       D    34,    123-CR
                                                                                                 12 2015
               MOTION    FOR    REHEARING             FOR    PETITION    FOR

                                                                                    Abel Acosta, Clerk
                        DISCRETIONARY             REVIEW


TO THE   HONORABLE      JUDGE    OF THELCOURTiOF                CRIMINAL       APPEALS:

     COMES NOW,   Michael David Williams,                      Petitioner,       herein,      and

respectfully files this motion for rehearing for Petition for

Discretioary Review, and in support of this motion, Petitioner

shows the court the following:



     Petitioner was convicted in the 13th Judicial District Court

of Naverro County, Texas of the offense of Continuous Sexual •;•*•.-•.

Assualt of a Child in cause No.                       D 34,    123-CR,    styled State of

Texas v. Michael David Williams. The petitioner appealed to the

Court of Appeals, Seventh District. The cause was affirmed on

January 29th, 2015. The Court of Criminal Appeals refused

Petitioner's Petition for Discretionary Review on April 22, 2015.

                                          II


     Petitioner respectfully moves this Court to Review/Rehear,
Petition For Discretionary Rview,                       theussue presented by                 j .. :i -"

Petitioner and Rebutted by the State. The decision of the Seventh
District Court of Appeals errored in its determination that the

Continuous     Sexual   Assault   of   a   Child   Statutes   Evidence   was

sufficient to support petitioner's conviction,                 furthermore,    the

Seventh Court of Appeals,         failed to consider the recordas a whole

which violated the substantial right of the petitioner(pursuant

to Texas Rules of Appellant Proceduer 44.2 (b)) when determining

egregious harm.

                                   sill


   When re-evaluating the specifics of the statute; petitioner

respectfully request this Court to consider the following:

      (1) The erroneous jury instruction misstated the law,depriving

the petitioner of a fair trial,             therefore causing egregrious harm

      (2) The erroneous jury instruction included act/acts that was

specifically excluded from the statute. Tex.Penal Code Ann.21.02'

(c)(2).

      (3) The erroneous jury instruction was empasised by the'state,

stating to the jury that,"if they could prove the act or acts

specifically excluded from the statute, that was enough to meet

their brden of proof inorder for the jury to find the petitioner

guilty."

      (4) The repetativeness of the error in charge,              that was     :• i.

included two times in lesser included charges,                 therefore adding

emphasis to the misstatement of the law, therefore causing

egregrious harm to the petitioner.

      (5) Testeimony of the alleged victim provided no evidence that

a crime had occured during the timeframe alleged in the indict

met    or   statute.
      (6)   The continuous Sexual Assualt of a child Statute -became

effective on September 1,2007. The range of                    the indictment was,;

January 1,2008 to January 30,2010. The State only showed evidence

of an alleged crime in 2006,               thus being outside the scope of the

statute     as   well   as    indictment.


        WHEREFORE,      Petitioner prays,         that for the forementioned

reason that this Court grant this motion and recosideration/

re-eavaluate the Petition-., for Discretionary Review.                    No.0202-15.




                                                           PETITIONER    PRO    SE


                                                           MICHAEL    DAVID    WILLIAMS



                        CERTIFICATION       OF   SERVICE


  I crtify that a true and correct copy of the above and foregoing;

motion for Rehearing            for Petition for Discretionsry Review has

been forward by U.S.            mail,    postage Prepaid,      First Class,          to' The

State    Prosecutor,         P.O.BOX    13046,   Austin,Texas.       78711.

on this the 28 day of April.



                                                            PETITIONER    PRO    SE


                                                            MICHAEL    DAVID    WILLIAMS


                                   INMATE    DECLARATION


  I Michael David Williams,               T.D.C.J.-CID # 1913738,         being presently

incarcerated in         the Bill Clements Unit of the Texas Department of

Criminal Justice in Potter County,                 Texas,    do verify and declare

under penalty of perjury that the foregoing statement are trued ...

and   correct.


Executed this the 28th day of April.
/1&^h>&-tdAlUc
PETTIONER    PRO   SE


MICHAEL    DAVID   WILLIAMS


TEXAS    DEPARTMENT     OF   CRIMINAL   JUSTICE


BILL    CLEMENTS   UNIT-CID     #   1913738

9601    SPUR,591


AMARILLO,    TEXAS.     79107-6906
VJ
                    ^                               V         ON               S
                                                                          rv


                                                    I" £ I                     r.




                                                                               0
                                                                      ^
                                                                      i




                                                                      %•


                                                                     X/ •




     m
     *.A.' *
         t
     \l
 (•«••
                        is 7D             £\
                        G            _    h
                                          V
                        -            &    O
 +                      -»-,.        "    ».

                                          -f
 to                     5            DO
 i"i                "           -.   o
 (I)                    1            *

                            si W              f\
                        ^            G>       "5"
               ,        vS 03                 V
                        -•«•..

               *        —                     J
               >,                             J>
                                                        f*j

                                              ^

                                          *
                                              9         A
                                                                     AN


                                                                   •.-•w


                                                        c*i




                                                                    y~